Citation Nr: 0914388	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-03 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back condition. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a knee condition. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right foot condition. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left eye condition. 

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an ear condition. 




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's application to reopen claims of entitlement to 
service connection for back, knee, right foot, left eye, and 
ear conditions. 

The Veteran was scheduled to appear before the Board via 
videoconference at the RO in Atlanta, Georgia, in March 2009.  
However, he did not report to the hearing, and has not 
provided an explanation for his absence.  As such, the 
Veteran's request for a hearing is deemed withdrawn.  See 38 
C.F.R. § 20.704 (2008).  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for back, 
knee, right foot, left eye, and ear conditions were 
previously denied in a September 2000 rating decision.  The 
Veteran was notified of that decision but failed to perfect 
an appeal.

2.  Evidence received since the September 2000 rating 
decision includes evidence that is not cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for back, knee, right foot, left eye, and 
ear conditions.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied the 
Veteran's claims of entitlement to service connection for 
back, knee, right foot, left eye, and ear conditions is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the Veteran's previously denied claims of entitlement to 
service connection for back, knee, right foot, left eye, and 
ear conditions.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice required by the VCAA can 
be divided into three elements.  Specifically, VA must inform 
the claimant of any information and evidence not of record:  
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007).  

In June 2004, before the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claims.  He was informed that VA would attempt to review his 
claims and determine what additional information was needed 
to process his claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability ratings or effective dates for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that the June 2004 VCAA notification satisfied this 
requirement.  Thus, adequate notice was provided to the 
Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Because the Veteran's previously denied claims are not 
reopened, VA examinations for same are not required.  Here, 
the service treatment records and all identified and 
authorized post-service treatment records relevant to the 
issues on appeal have been requested or obtained.  As such, 
all available records and medical evidence have been obtained 
in order to make an adequate determination as to these 
claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

The Veteran's claims of entitlement to service connection for 
back, knee, right foot, left eye, and ear conditions were 
previously denied in a September 2000 rating decision.  The 
RO declined to reopen the Veteran's previously denied claims 
in an October 2004 rating decision.  Although the RO has 
determined that new and material evidence sufficient to 
reopen the previously denied claims of entitlement to service 
connection for back, knee, right foot, left eye, and ear 
conditions was not submitted, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.

In a September 2000 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
back, knee, right foot, left eye, and ear conditions.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the September 2000 decision became 
final because the Veteran did not file a timely appeal.

The claims of entitlement to service connection for back, 
knee, right foot, left eye, and ear conditions may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claims in March 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records 
and private treatment records, dated from December 1998 to 
January 1999.  The RO found that, as to the Veteran's knee, 
right foot, left eye, and ear, there was no evidence showing 
chronic disabilities caused by service.  As to the Veteran's 
back, the RO found that there was no evidence showing a 
plausible relationship between a back condition and any 
disease or injury incurred during military service.  

The Veteran applied to reopen his previously denied claims of 
entitlement to service connection for back, knee, right foot, 
left eye, and ear conditions in March 2004. The Board finds 
that the evidence received since the last final decision in 
September 2000 is not cumulative of other evidence of record, 
however, it does not relate to an unestablished fact, and it 
does not raise a reasonable possibility of substantiating the 
Veteran's claims.  

Newly received evidence includes:  private treatment records 
dated from July 1999 to September 1999, relating a condition 
not on appeal; private treatment records dated from February 
2001 to March 2002, June 2001, and from August 2003 to July 
2004; and a statement in support of the claim, dated in March 
2005 and submitted by the Veteran's representative.  The 
relevant private treatment records submitted describe 
treatment sought for a two-year history of bilateral knee 
discomfort.     There is no new evidence showing a chronic 
knee disability caused by service, or a relationship between 
the Veteran's bilateral knee discomfort and his military 
service.  There is no new evidence as to the Veteran's claims 
of entitlement to service connection for back, right foot, 
left eye, and ear conditions. 

The evidence is new, as it has not been previously 
considered, and it is not cumulative of other evidence of 
record, however, it is not material, as it does not 
demonstrate evidence of chronic disabilities caused by 
service, or a relationship between a current disability and 
military service, which were not shown at the time of the 
previous final denial in September 2000.  

In sum, while the new evidence was not previously considered 
by agency decision makers, and is not cumulative or 
redundant, it does not relate to an unestablished fact 
necessary to substantiate the claims, and does not raise a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.303.  New evidence is sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the previously denied claims of entitlement to 
service connection for back, knee, right foot, left eye, and 
ear conditions are not reopened because the Board finds that 
new and material evidence has not been submitted.


ORDER

New and material evidence has not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a back condition. 

New and material evidence has not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a knee condition. 

New and material evidence has not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a right foot condition. 

New and material evidence has not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a left eye condition. 

New and material evidence has not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for an ear condition. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


